Name: COMMISSION REGULATION (EC) No 2033/95 of 23 August 1995 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1995 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  political geography
 Date Published: nan

 24. 8 . 95 EN Official Journal of the European Communities No L 199/37 COMMISSION REGULATION (EC) No 2033/95 of 23 August 1995 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1995 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic be accepted, applications for import licences for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities exceeding those available ; whereas, therefore the quantity of each product available for the period from 1 October to 31 December 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as last amended by Regulation (EC) No 1802/95 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EC) No 1776/95 (3) determining the extent to which applications lodged in July 1995 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period from 1 October to 31 December 1995 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 62, 7 . 3 . 1992, p. 34. (2) OJ No L 174, 26. 7. 1995, p. 27. 3) OJ No L 173, 25. 7. 1995, p. 35. A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 O ct ob er to 31 D ec em be r 19 95 (to nn es ) Co un try Po lan d Cz ec h Re pu bli c Slo va k Re pu bli c Hu ng ary C N co de 04 02 10 19 04 05 00 11 04 06 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 04 02 21 19 04 05 00 19 ch ee se 04 02 21 19 04 05 00 19 ex 04 06 90 - 04 02 21 19 04 05 00 19 ex 04 06 90 - ex 04 06 90 87 04 02 21 99 bu tte r 04 02 21 91 bu tte r M or av sk yb lo ck (') 04 02 21 91 bu tte r M or av sk y bl oc k( ') ex 04 06 90 88 Ba la to n (2) Q ua nt ity av ail ab le 1 04 4, 21 8 35 0,  99 6, 45 0 57 4,  22 7, 50 0 23 9, 48 4 29 5, 80 0 12 2, 50 0 21 5, 11 7 68 0,  (!) Pr im at or ,O tav a, Ja vo r, U ze ny bl oc k, Ka sh ka va l, Ak aw i, Is ta m bu l, Ja de l H er m el in , O ste pe k, K ol ib a, In ov ec . (2) Cr ea m -w hi te ,H ajd u, M arv an y, Ov ari ,P an no ni a, Tr ap pi sta ,B ak on y, Ba cs ka i, Ba n, De lic ac y ch ee se 'M os on ,D eli ca cy ch ee se 'Pe lso ,G oy a, Ha m -sh ap ed ,K ara va n, La jta ,P ar en yi ca ,S ed ,T ih an y. No L 199/38 | EN | Official Journal of the European Communities 24 . 8 . 95